DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: a distance detection unit, a plane equation calculation unit, and an estimation computation unit.
Claim 2: a fork hole detection unit.
Claim 3: an imaging unit, a pallet recognition unit, and a data extraction unit.
Claim 4: a determination unit.
All of the above limitations seem to correspond to modules/functions of the computer implemented controller 13 (see Application Specification [0018] and Fig. 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A position and posture estimation system that estimates a position and a posture of a pallet that is a cargo handling target with respect to a fork lift including a pair of forks, comprising: 
a distance detection unit that detects a distance to the pallet; 
a plane equation calculation unit that calculates a plane equation of a front surface of the pallet on the basis of detection data of the distance detection unit; and 
an estimation computation unit that estimates the position and the posture of the pallet by using the plane equation of the front surface of the pallet which is calculated by the plane equation calculation unit, 
wherein the estimation computation unit calculates a yaw angle, a pitch angle, and a roll angle of the pallet as the posture of the pallet.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “calculates a plane equation of a front surface of the pallet on the basis of detection data of the distance detection unit (set image data on planar surface);
estimates the position and the posture of the pallet by using the plane equation of the front surface of the pallet which is calculated by the plane equation calculation unit (estimation based on plane location),
calculates a yaw angle, a pitch angle, and a roll angle of the pallet as the posture of the pallet (calculation based on plane location)” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “detects a distance to the pallet (observe and measure)” are treated as belonging to mental process grouping. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements:
Claim 1: A position and posture estimation system; a distance detection unit; a plane equation calculation unit; an estimation computation unit 
The additional element in the preamble of “A position and posture estimation system that estimates a position and a posture of a pallet that is a cargo handling target with respect to a fork lift including a pair of forks” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.  a distance detection unit; a plane equation calculation unit; and an estimation computation unit (subsystems of a generic processor) are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas et al. (US 20180089517 A1), hereinafter “Douglas”.

Regarding Claim 1, Douglas teaches a position and posture estimation system that estimates a position and a posture of a pallet that is a cargo handling target with respect to a fork lift including a pair of forks (Douglas [0002] The present invention relates generally to systems and methods for localizing pallets using point cloud data. [0046] Many embodiments of the technology described below may take the form of computer- or controller-executable instructions, including routines executed by a programmable computer or controller. Note that the individual “units” described as part of the disclosed invention are considered analogous to the various routines executed by the computer/controller of Douglas), comprising: 
a distance detection unit that detects a distance to the pallet (Douglas [0024] the location of the pallet 20 relative to the location of the forks 12 can be determined using the time-of-flight 3D camera 14 […] The elapsed time, or “time of flight,” corresponds to a distance from a particular point on the object to the camera); 
a plane equation calculation unit that calculates a plane equation of a front surface of the pallet on the basis of detection data of the distance detection unit (Douglas [0034] Having identified the data points that correspond to the surfaces 131a-131c in the XYZ coordinate system (e.g., coordinate system CSC), a Random Sample Consensus (RANSAC) method may be used to construct a plane that passes relatively closely to the surfaces 131a-131c. Also see [0042] In step 1100, based on the estimate of the step 1090, a plane is constructed to represent the front face of the pallet.); and 
an estimation computation unit that estimates the position and the posture of the pallet by using the plane equation of the front surface of the pallet which is calculated by the plane equation calculation unit (Douglas [0034] Next, based on the constructed plane, the roll (R), the yaw (Y) and pitch (P) of the pallet can be calculated, therefore determining the location and the orientation of the pallet 20. Also see [0041] The R, Y, and P angles of the pallet can be estimated based on the constructed plane.), 
wherein the estimation computation unit calculates a yaw angle, a pitch angle, and a roll angle of the pallet as the posture of the pallet (Douglas [0034] Next, based on the constructed plane, the roll (R), the yaw (Y) and pitch (P) of the pallet can be calculated, therefore determining the location and the orientation of the pallet 20. See [0041] The R, Y, and P angles of the pallet can be estimated based on the constructed plane.).

Regarding Claim 2, Douglas further teaches a fork hole detection unit that detects two fork holes which are provided in the pallet and into which the pair of forks are inserted on the basis of the plane equation of the front surface of the pallet (Douglas [0031] Generally, the cross-correlation will be the highest when the pallet pocket 22 of image 700 corresponds to (e.g., overlays) one of the pallet pockets 22a, 22b of the graph 600. The areas of the high cross-correlation will show as bright spots 22c, 22d in image 800.), 
wherein the estimation computation unit calculates the yaw angle and the pitch angle of the pallet on the basis of the plane equation of the front surface of the pallet (Douglas [0033] the roll (R), yaw (Y) and/or pitch (P) angles of the pallet 20 may be determined based on the location of the surfaces 131a-131c in the XYZ coordinate system of the 3D camera 14.), and calculates the roll angle of the pallet on the basis of a positional relationship of the two fork holes detected by the fork hole detection unit (Douglas [0031] once the expected locations of the pallet pockets (e.g., the locations of the bright spots 22c, 22d) are determined, the roll angle (R) of the pallet can also be determined by, for example, drawing a straight line through the bright spots 22c, 22d.).

Regarding Claim 3, Douglas further teaches an imaging unit that images the pallet (Douglas [0037] In step 1020, the 3D camera acquires the point cloud data. In at least some embodiments, the SGV that carries the 3D camera is in the vicinity of the target pallet, and the 3D camera is generally oriented toward the pallet in the direction X.); 
a pallet recognition unit that recognizes the pallet on the basis of captured image data of the imaging unit ([0040-0041] In step 1060, an image segment that represents a pallet pocket is cross-correlated with the binary image of step 1050. The image segment may correspond to a specific pallet type. Multiple image segments corresponding to different pallet types may be used, and the pallet image segment that produces the highest correlation is tagged in step 1070. In step 1080, a determination about the closeness of the matching pallet type is made.); and 
a data extraction unit that extracts detection data corresponding to the pallet recognized by the pallet recognition unit in the detection data of the distance detection unit (Douglas [0039] In step 1040, the orthogonally projected point cloud data are converted into a binary image.), 
wherein the plane equation calculation unit calculates the plane equation of the front surface of the pallet on the basis of the detection data extracted by the data extraction unit (Douglas [0038] In step 1030, the point cloud data are orthogonally projected on the Y-Z plane of the 3D camera, and the point cloud data are truncated based on the distance hint.).

Regarding Claim 4, Douglas further teaches a determination unit that determines whether or not dimension of the front surface of the pallet of which the position and the posture are estimated by the estimation computation unit matches defined value determined in advance (Douglas [0040] In step 1060, an image segment that represents a pallet pocket is cross-correlated with the binary image of step 1050. The image segment may correspond to a specific pallet type. Multiple image segments corresponding to different pallet types may be used, and the pallet image segment that produces the highest correlation is tagged in step 1070. Also see [0041] In step 1080, a determination about the closeness of the matching pallet type is made. If a good match is not found, the method returns an error code in step 1120. If a good match is found, the method proceeds to step 1090 to estimate the center of the pallet based at least in part on the locations of the high value of the cross-correlation between the binary image of the point cloud data and the image segment that represents the pocket template.).

Regarding Claim 5, Douglas further teaches a filter unit that performs filtering processing to the detection data of the distance detection unit (Douglas [0028] a median filter can be applied to the point cloud data of the image 500. The median filter replaces the value of the point in the point cloud data with an average value of its neighboring points. In at least some embodiments, the median filter tends to preserve the edges in the image, while removing the noise. Also see [0029] A filter may be used to simplify the image 500. For example, a “salt-and-pepper” filter can be used to remove relatively small, isolated islands of point cloud data), 
wherein the plane equation calculation unit calculates the plane equation of the front surface of the pallet on the basis of the detection data subjected to the filtering processing by the filter unit (Douglas [0039] In step 1050, the binary image is filtered, for example, by a “salt and pepper” filter. Also see [0042] In step 1100, based on the estimate of the step 1090, a plane is constructed to represent the front face of the pallet.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rose et al. (US 20180120465 A1) discloses Methods And Systems For Pallet Detection.
Aref et al. ("A multistage controller with smooth switching for Autonomous Pallet Picking," 2016 IEEE International Conference on Robotics and Automation (ICRA), 09 June 2016, pp. 2535-2542, doi: 10.1109/ICRA.2016.7487408.) discloses A multistage controller with smooth switching for Autonomous Pallet Picking.
Jacobus et al. (US 8965561 B2) discloses an Automated Warehousing Using Robotic Forklifts.
Xiao et al. (Pallet recognition and localization using an RGB-D camera, International Journal of Advanced Robotic Systems, November 26, 2017, https://doi.org/10.1177/1729881417737799) discloses Pallet recognition and localization using an RGB-D camera.
Varga et al. (Vision-based autonomous load handling for automated guided vehicles. Proceedings - 2014 IEEE 10th International Conference on Intelligent Computer Communication and Processing, ICCP 2014. 239-244. 10.1109/ICCP.2014.6937003.) discloses a method for automatically detecting pallets and estimating their position and orientation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        09/20/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863